Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000129
                                                         11-FEB-2016
                                                         02:17 PM



                          SCWC-13-0000129

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      LEIMOMI LESLIE FRESCH, Individually and as Next Friend
    for Howard K. Leslie, Jr., Respondent/Plaintiff-Appellee,

                                and

      HOWARD K. LESLIE, SR., Petitioner/Plaintiff-Appellee,

                                 and

     HOWARD K. LESLIE, JR., Respondent/Plaintiff-Appellant,

                                 vs.

          JEFFREY K. KANUI, as Personal Representative
           of the Estate of Jamie K. Tavares, Deceased,
                  Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0000129; CIV. NO. 97-0448)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
       and Circuit Judge Chan, in place of McKenna, J., recused)

          Petitioner/Plaintiff-Appellee Howard K. Leslie, Sr.’s

application for writ of certiorari filed on December 31, 2015, is

hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, February 11, 2016.


Paul R. Grable                 /s/ Mark E. Recktenwald
for petitioner
                               /s/ Paula A. Nakayama

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson

                               /s/ Derrick H.M. Chan




                                  2